Citation Nr: 0938646	
Decision Date: 10/09/09    Archive Date: 10/22/09

DOCKET NO.  06-29 128	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of service connection for spondylolisthesis.

2.  Entitlement to service connection for a low back 
disability other than spondylolisthesis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

A. Muhlfeld, Associate Counsel


INTRODUCTION

The Veteran had active military service from March 1962 to 
May 1963. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a December 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania.

The Veteran testified before the undersigned Veterans Law 
Judge at a hearing in June 2007.  A transcript of that 
hearing is of record.  


FINDINGS OF FACT

1.  By way of a September 1963 rating decision, the RO denied 
service connection for spondylolisthesis; the Veteran did not 
appeal.

2.  Evidence received since the September 1963 RO decision is 
new to the record in that it was not previously submitted to 
agency decision makers, but it does not relate to an 
unestablished fact necessary to substantiate the claim; nor 
does it raise a reasonable possibility of substantiating the 
claim.

3.  The Veteran does not have a low back disability other 
than spondylolisthesis that is attributable to military 
service.




CONCLUSIONS OF LAW

1.  New and material evidence has not been received to reopen 
the Veteran's claim for service connection for 
spondylolisthesis.  38 U.S.C.A. §§ 1110, 5108 (West 2002); 
38 C.F.R. §§ 3.303, 3.156 (2008).  

2.  Service connection for a low back disability other than 
spondylolisthesis is not warranted.  38 U.S.C.A. §§ 1101, 
1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 
3.307, 3.309 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will attempt to obtain on behalf of 
the claimant, and (3) any evidence that the claimant is 
expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board notes that effective May 30, 2008, VA amended its 
regulations governing VA's duty to provide notice to a 
claimant regarding the information necessary to substantiate 
a claim.  The new version of 38 CFR 3.159(b)(1), removes the 
portion of the regulation which states that VA will request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim.  See 73 Fed. Reg., 
23353-54 (April 30, 2008).

Although the VCAA changed the standard for processing 
veterans' claims, the VCAA has left intact the requirement 
that new and material evidence be received in order to reopen 
a previously and finally denied claim under 38 U.S.C.A. 
§ 5108.  It is specifically noted that nothing in the Act 
shall be construed to require the Secretary to reopen a claim 
that has been disallowed except when new and material 
evidence is presented or secured, as described in 38 U.S.C.A. 
§ 5108.  See 38 U.S.C.A. § 5103A(f).

The Board notes that the Veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in April 
2005, April 2006, and December 2007. (Although the complete 
notice required by the VCAA was not provided until after the 
RO adjudicated the appellant's claims, any timing errors have 
been cured by the RO's subsequent actions.  Id.)  
Specifically regarding VA's duty to notify, the notifications 
to the Veteran apprised him of what evidence and/or 
information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
Veteran, what evidence VA was responsible for getting, and 
what information VA would assist in obtaining on the 
Veteran's behalf.  The Veteran was informed of the 
requirement that new and material evidence must be received 
in order to reopen a claim, and he was told what was required 
to substantiate an underlying service connection claim.  Kent 
v. Nicholson, 20 Vet. App. 1 (2006).  The Veteran was also 
apprised of the criteria for assigning disability ratings and 
for award of an effective date.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2008).  This duty to assist contemplates 
that VA will help a claimant obtain records relevant to his 
claim, whether or not the records are in federal custody.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2008).

In the present case, the agency of original jurisdiction 
(AOJ) has obtained the Veteran's service treatment records 
(STRs), VA and private treatment records, and provided an 
examination in furtherance of his claim.  The Board notes 
that the Veteran recently submitted a statement noting that 
L.A., D.C. of Pennsylvania was a chiropractor who treated the 
Veteran in the 1970's for back problems.  See August 2009 
response to SSOC.  The Veteran requested that VA investigate 
and try to obtain records from Dr. A.  In this regard, the 
Board notes that the record contains an October 2005 
statement from L. A., D.C. explaining that he had not seen 
the Veteran in many, many years, and that he no longer had 
his file.  

Lastly, the Board notes that when VA undertakes to provide a 
VA examination or obtain a VA opinion, it must ensure that 
the examination or opinion is adequate.  Barr v. Nicholson, 
21 Vet. App. 303, 312 (2008).  The Board finds that the VA 
opinion obtained in this case is adequate, as it was 
predicated on consideration of the STRs, and VA medical 
records in the Veteran's claims file, and considered all of 
the pertinent evidence of record, including the Veteran's lay 
statements regarding continuity of symptomatology since 
service.  Accordingly, the Board finds that VA's duty to 
assist with respect to obtaining a VA examination or opinion 
with respect to the appeal has been met.  38 C.F.R. 
§ 3.159(c) (4).  In summary, no duty to assist was unmet.

II. Law and Analysis

A decision of the RO becomes final and is not subject to 
revision on the same factual basis unless a notice of 
disagreement is filed within one year of the notice of 
decision.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  If a 
claim of entitlement to service connection has been 
previously denied and that decision became final, the claim 
can be reopened and reconsidered only if new and material 
evidence is presented with respect to that claim.  38 
U.S.C.A. § 5108; see Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991).  By way of a September 1963 rating decision, the RO 
denied service connection for spondylolisthesis, concluding 
that it was a constitutional or developmental abnormality and 
did not represent a disability under the law.  The Veteran 
did not appeal this decision; consequently, this 1963 rating 
decision became a final decision.  See 38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 20.1103 (2008).  As such, new and 
material evidence must be submitted in order to reopen the 
claim of service connection.  See 38 U.S.C.A. § 5108 (West 
2002).  

The Board must consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Jackson v. Principi, 265 
F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).  If the Board finds that no such evidence 
has been offered, that is where the analysis must end, and 
what the RO may have determined in that regard is irrelevant.  
Barnett, supra. Further analysis, beyond consideration of 
whether the evidence received is new and material, is neither 
required nor permitted.  Id. at 1384.  See also Butler v. 
Brown, 9 Vet. App. 167, 171 (1996).

"New" evidence is evidence not previously submitted to 
agency decision makers.  "Material" evidence is evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  In 
determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

As noted above, the Veteran's claim for service connection 
was originally denied based on the fact that his disability 
was a congenital or developmental abnormality, and was not 
considered a "disease or injury" within the meaning of 
applicable legislation and, therefore, did not constitute a 
disability for VA compensation purposes.  See 38 C.F.R. §§ 
3.303(c), 4.9, 4.127 (2008).  However, service connection may 
be granted, in limited circumstances, for disability due to 
aggravation of a constitutional or developmental abnormality 
by superimposed disease or injury or for a congenital 
"disease" (see VAOPGCPREC 82-90, 55 Fed. Reg. 45,711 
(1990); Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); 
Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993)).

Thus, the Veteran's claim may not be reopened unless VA has 
received evidence that was both not of record at the time of 
the 1963 denial, and that also raises a reasonable 
possibility of substantiating the claim that the Veteran's 
spondylolisthesis either first began during service as a 
disease process, or underwent a permanent increase in 
severity (chronically worsened) during military service.

At the time of the September 1963 denial, the relevant 
evidence of record consisted of the Veteran's service 
treatment records (STRs), which included a March 1961 
entrance examination, where on his report of medical history, 
(Form 89), it was noted that the Veteran had worn a back 
support one year earlier for a few days because of a sprained 
back, and noted no residual.  The STRs also include a 
November 1962 entry noting that the Veteran was carrying a 
heavy motor when he slipped on an object on the ship's deck, 
which caused him to fall against the bulkhead, and the motor 
crushed against his left hand.  The Veteran sustained 
injuries to his middle, ring and little fingers.  The STRs 
also include a March 1963 report of a Board of Medical Survey 
noting that after the Veteran's injury, he was transferred to 
the U.S. Naval Hospital in Philadelphia for rehabilitation 
and physical therapy.  The report shows that while in the 
hospital, the Veteran complained of chronic low back 
discomfort, which he stated had bothered him for many years.  
The report of the Board of Medical Survey also noted that 
examination of the back while at the hospital revealed a 
first degree spondylolisthesis of L5 on S1.  The Medical 
Board concluded that the Veteran was unfit for duty by reason 
of his spondylolisthesis, and stated that this condition had 
existed prior to the Veteran's entry into service, and was 
not considered by the Medical Board to have been aggravated 
by his brief period of active duty.  

The evidence of record at the time of the September 1963 
denial also includes the Veteran's March 1963 rebuttal to the 
recommended findings of the Medical Survey Board, where the 
Veteran disagreed with the statement that he had suffered 
with chronic back pain for years.  He noted that prior to six 
years earlier he at no time had had any difficulty whatsoever 
with his back; however, he acknowledged that about six years 
earlier, he pulled a muscle while playing football, at which 
point he was advised to use a brace for 4 or 5 days, which he 
did, and following the brief use of the brace, he experienced 
no further back pain from that point forward and did not use 
the brace again or receive any other treatment for his back 
prior to his entry onto active duty.  The Veteran stated his 
belief that his back disability resulted from a November 1962 
fall while carrying a piece of equipment.

At the time of the 1963 denial, the record also included an 
August 1963 VA examination noting that an x-ray of the lumbar 
spine revealed a congenital lamina non fusion of the lumbar 
vertebrae.  The Veteran was diagnosed with spondylolisthesis.

Information submitted since the September 1963 denial 
includes a June 2007 Board hearing, in addition to March and 
April 2005 statements from the Veteran describing how he 
injured his back during service on board ship when he tripped 
and fell.  He stated that a motor (weighing approximately 75 
pounds) which he was carrying when he fell, landed on his 
fingers.  He noted that although his back did not bother him 
at first, it later began to hurt, and he believed it was this 
incident that ultimately led to his current back disability.  
The newly received evidence also includes an October 2001 CT 
of the lumbar spine noting first degree spondylolisthesis 
with air in the disc space indicative of degenerative disc 
disease (DDD); and a May 2006 VA Spine examination which 
diagnosed the Veteran with lumbar disc disease that had 
required a laminectomy at L4-5.  At this examination, the 
Veteran again reported that he injured his back during the 
same incident in which he injured his fingers.  He reported 
that he remembered being given a back brace following this 
incident, which he used for a couple of months.  (In this 
regard, the Board notes that although the record shows 
complaints of chronic back pain during his hospital stay in 
December 1962 for treatment of his fingers following this 
incident, the record does not document treatment specifically 
for the Veteran's back during this time frame.)  

Other newly submitted evidence includes an April 2005 VA hand 
and finger examination, progress notes from the Pittsburgh VA 
medical center (VAMC) dated from November 2004 through April 
2005, noting a history of cervical spine DDD; private 
treatment records from M.D., M.D., dated from February 1987 
through October 2002, noting treatment for the Veteran's 
spine but not discussing etiology, including, private records 
from the Forbes Pain Management Center dated from December 
2001 through January 2002; several Magnetic Resonance Imaging 
(MRI) scans of the Veteran's spine dated in the 1990s; and an 
April 1998 letter by P.B., M.D. discussing the Veteran's back 
disability.

A June 2009 VA examination is also new, but it contains an 
opinion that is contrary to the Veteran's claim.  The 
examiner specifically opined that the Veteran's 
spondylolisthesis (pars defect) was present prior to his 
enlistment and was not aggravated by his time in the service.  
The examiner explained that he arrived at this opinion after 
considering the Veteran's STRs, where he found that the only 
incident which might possibly have aggravated his pars defect 
was the slip and fall in November of 1962.  However, he noted 
that the fact that the Veteran did not complain of any back 
pain at the time of his slip argued against a finding of 
aggravation.  Instead, the first mention of having back pain 
was over two weeks later, after he had been transferred to 
two different hospitals, at which point the Veteran stated 
that his back condition was constant and had lasted for 
"years".  Dr. L. explained that based on the chronicity of 
his back disability as well as the time delay between the 
initial fall and the complaint of back pain, he believed that 
the Veteran's fall did not aggravate his pre-existing 
condition, and that his current level of disability was more 
due to the natural progression of a diabetic, overweight male 
with a known pars defect-(spondylolisthesis).  In summary, 
Dr. L. opined that the Veteran's current back disabilities 
were attributable to the spondylolisthesis, and the 
spondylolisthesis was present prior to the Veteran's military 
service and was not aggravated by his time in service.  

Here, although the Veteran's newly added April 2005 
statement, and further statements made during his June 2007 
Board hearing, and May 2006 VA examination, all provide 
information regarding his in-service accident involving his 
back, these statements do not constitute new and material 
evidence.  It is cumulative of the information available 
previously, which had outlined the same contentions.  The 
determinative, but missing, information would be competent 
evidence that the Veteran's spondylolisthesis originated 
during military service, or was aggravated thereby.  Such 
information has not been received.  As noted above, the June 
2009 VA opinion does not constitute new and material evidence 
because it provides an opinion that is contrary to the 
Veteran's claim, with the examiner stating that pre-existing 
spondylolisthesis was not aggravated by military service.  
The evidence submitted since the last prior denial does not 
contain any competent information raising the possibility 
that the Veteran's spondylolisthesis began during or was 
aggravated by his time on active duty.

Thus, the Board finds that the information received since the 
September 1963 RO decision is not new and material because, 
when considered alone or with previous evidence of record, 
the evidence does not relate to an unestablished fact 
necessary to substantiate the claim--i.e., the newly added 
evidence does not show that the Veteran's spondylolisthesis 
began during or was made chronically worse by his military 
service, and therefore does not raise a reasonable 
possibility of substantiating the claim.  In fact, a newly 
submitted June 2009 VA examination contains an opinion 
stating that the Veteran's spondylolisthesis pre-existed 
military service and was not aggravated by his military 
service, which is the same conclusion reached by the Medical 
Survey Board during service.  As such, the Board finds that 
new and material evidence to reopen the previously denied 
claim of service connection for spondylolisthesis has not 
been received, and the application to reopen will therefore 
be denied.

As for the claim of service connection for back disability 
other than spondylolisthesis, the evidence reflects that the 
Veteran's problems, such as disc disease or degenerative 
changes, have emanated from his spondylolisthesis.  This was 
the conclusion of the VA examiner, and nothing contradicts 
this opinion.  Problems with disc disease or arthritis were 
not demonstrated until many years after service, and as noted 
by medical authority, represented the progression of back 
problems typical of many people with pars defect.  
Consequently, there is no competent medical evidence linking 
any back disability to the Veteran's period of military 
service, and no evidence of arthritis demonstrated within a 
year of the Veteran's separation from service.  38 C.F.R. 
§§ 3.307, 3.309 (certain chronic diseases, including 
arthritis, may be presumed to have been incurred in or 
aggravated by active military service if manifested to a 
compensable degree within a year of separation from 
qualifying service.)  Given the uncontradicted medical 
opinion, the preponderance of the evidence is against this 
claim.


ORDER

New and material evidence having not been received to reopen 
the Veteran's claim of service connection for 
spondylolisthesis, the application to reopen is denied.

Service connection for a low back disability other than 
spondylolisthesis is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


